           Case 2:21-cv-00222-RFB-NJK Document 11 Filed 08/20/21 Page 1 of 2




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   RAMON GUILLEN OCHOA,
                                                           Case No. 2:21-cv-00222-RFB-NJK
 8             Plaintiff,
                                                                          Order
 9   v.
                                                                     [Docket No. 10]
10   UNITED STATS OF AMERICA, et al.,
11             Defendants.
12         Pending before the Court is Defendant’s motion to stay discovery pending resolution of its
13 motion to dismiss. Docket No. 10; see also Docket No. 8 (motion to dismiss). Plaintiff failed to
14 respond in opposition. The motion to stay discovery is properly resolved without a hearing. See
15 Local Rule 78-1. For the reasons discussed below, the motion to stay discovery is GRANTED.
16         The Court has broad discretionary power to control discovery. See, e.g., Little v. City of
17 Seattle, 863 F.2d 681, 685 (9th Cir. 1988). “The Federal Rules of Civil Procedure do not provide
18 for automatic or blanket stays of discovery when a potentially dispositive motion is pending.”
19 Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011). Discovery should proceed
20 absent a “strong showing” to the contrary. Turner Broadcasting Sys., Inc. v. Tracinda Corp., 175
21 F.R.D. 554, 556 (D. Nev. 1997). The case law in this District makes clear that requests to stay
22 discovery may be granted when: (1) the underlying motion is potentially dispositive in scope and
23 effect; (2) the underlying motion can be decided without additional discovery; and (3) the Court
24 has taken a “preliminary peek” at the merits of the underlying motion and is convinced that the
25 plaintiff will be unable to prevail. 1 Kor Media Group, LLC v. Green, 294 F.R.D. 579, 581 (D.
26
           1
            Conducting the “preliminary peek” puts the undersigned in an awkward position because
27 the assigned district judge who will decide the motion to dismiss may have a different view of its
   merits. See Tradebay, 278 F.R.D. at 603. The undersigned’s “preliminary peek” at the merits of
28 that motion is not intended to prejudice its outcome. See id. As a result, the undersigned will not
   provide a lengthy description of the merits of the pending motion to dismiss in this instance.
                                                    1
           Case 2:21-cv-00222-RFB-NJK Document 11 Filed 08/20/21 Page 2 of 2




 1 Nev. 2013). The Court is guided in its analysis by the objectives in Rule 1 to secure a just, speedy,
 2 and inexpensive determination of cases. Tradebay, 278 F.R.D. at 602.
 3         The Court is satisfied that a stay of discovery is appropriate in this case. As to the first two
 4 requirements, the motion to dismiss is potentially dispositive of this case and it can be decided
 5 without discovery. As to the third requirement, the undersigned’s evaluation of the motion to
 6 dismiss reveals that it is sufficiently meritorious to justify a stay of discovery.
 7         Accordingly, Defendant’s motion to stay discovery (Docket No. 10) is GRANTED. In
 8 the event resolution of Defendant’s motion to dismiss does not result in the termination of this
 9 case, the parties must file a joint proposed discovery plan no later than seven days after the entry
10 of the order resolving the motion to dismiss.
11         IT IS SO ORDERED.
12         Dated: August 20, 2021
13                                                                 ______________________________
                                                                   Nancy J. Koppe
14                                                                 United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
   Nonetheless, the undersigned has carefully reviewed the arguments presented in the motion to
28 dismiss and subsequent briefing.

                                                      2
